Case 1:19-cv-10203-|T Document 1-10 Filed 01/30/19 Page 1 of 5

EXhibit J

 

,HLW__~.~…LHO_EH@&OLBQM$~P&QHGH~M…M ~~~~~~~~~ »_

Barker, Epstein & Loscocco

176 Federal Street
Boston, Massachusetts 02110

(617) 482-4900
FAX; (617) 426-5251

Andrew E). E]Jstein
Phuwlaw@au[.com

Novernber 7, 2018

Via Email: jac@cohenhlg.com and U.S. Mail

.lei"frey A. Cohen, Esquire

Cohen Business Law Group

10990 Wilshire Bouleva;rd, Suite 1025
Los Angeles, CA 90024

Re: I)awn Dorland and Sonya Larson

Dear Mr. Cohen:

l received your letter dated October 26, 2018. Unfort\mately, your letter fails to address
numerous issues that are disputed between Sonya Larson, Dawn Dorland, and your office

First, IWant to address your claim that I Violated Massachusetts Rules of Professional
Conduct, Rule 4.2. l assure you that I did not. Comment 4 to Rule 4.2 specifically allows an
attorney to communicate With a represented person in order to send written demands required by
statutes such as Mass. Gen. Laws Chapter 93 A. l arn enclosing for your reference a copy of
Massachusetts Rule 4.2 together With the Comment 4 to official Editor’s Notes.

_ Seoond, your letter fails to address the fact that Ms. Dorland is entitled to neither
statutory damages nor attorney’s fees under the Copyright Act. Any alleged infringement by Ms.
Larson occurred before Ms. Dorland registered the copyright to the “Dorland Kidney Chain Final
Recipient Letter July 2, 2015 .”

 

Jeffrey A. Cohen, Esquire
Cohen Business Law Group
November 7 , 2018

Page 2.

lf, as you claim, the Kidney Recipient Letter was posted on luly 2, 2015, registration was
not made until lone 10, 2018. Section 4l2 of the Copyright Act does not permit recovery of Ly
statutory damages or attorney’s fees for works that were registered with the Copyright Office
after an alleged infringement 'l`here is absolutely no statutory basis for your request that Ms.
Larson reimburse Dorland for her legal fees. Latin Am. Music Co. v. Am. Soc'v Of Composers,
Authors & Publishers (ASCAP), 642 F.3d 87, 90 (lst Cir. 2011) (Section 412 only applies to
plaintiffs who assert copyright infringement claims and not to defendants who successfully
defend against such claims).

 

Third, my client had no obligation to acknowledge Ms. Dorland’s letter in her short
story. Sonya Larson agrees that she read Dorland’s letter and took a few notes about the
letter. She did not copy the letter, nor was the fictitious letter within the copy of The Kz'na’esr
slated for distribution by the Boston Book Festival (BBF) in any way similar to Dorland’s factual
kidney recipient letter.

Fourth, your contention that a member of the public heard Ms. Larson read a portion of
her story at a Boston bookstore and contacted Dorland is misguided. Ms. Larson did not include
any element of her fictitious letter in that public reading. The member of the public Who
contacted your client did so only because the story was about a kidney donation.

Fifth, you seem to equate plagiarism with copyright infringement Plagiarism is not
actionable As you well know, to prove copyright infringement, a party must prove access to the
original work and substantial similarity between the original work and the copy. In all of Ms.
Dorland’s many attempts at damaging my client’s reputation and career, at no time has she
demonstrated Where there is substantial similarity between Dorland’s letter and the letter in Ms.
Larson’s story.

Sixth, there is nothing in the Boston Book Festival (BBF) version of The Kindest that
Would infringe Dorland’s Kidney Recipient Letter in gn_y respect l sent you a copy of the BBF
version of The Kindest so that you could see this for yourself Again, your client is not entitled
to statutory damages or attorney’s fees for the BBF version of the story even if there was
substantial similarity The most Dorland would ever be entitled to recover are her actual
damages (which will likely be nominal) and a possible small share of any profits earned by Ms.
Larson. Accordingly, l have advised Ms. Larson to continue to market and publish the latest
version of The Kindest without fear.

 

 

 

Jeffrey A. Cohen, Esquire
Cohen Business Law Group
November 7, 2018

Page 3.

Seventh, not only does your claim for $180,000 in attorney’s fees exceed the statutory
maximum imposed by Section 504(0) of the Copyright Act, l repeat again that such damages are
not even available to your client Also, your additional claim to exemplary damages is clearly
not an option under the Copyright Act since the Federal law preempts damages under all state
laws.

Eighth, l presented claims against Dorland B_d your office for defamation and intentional
interference with Ms. Larson’s contractual agreement with BBF. You completely ignored the
claims. Clearly, Ms. Larson Was damaged by your actions and those of your client In fact, over
a dozen organizations and individuals that Dorland contacted have sent us ample evidence of
Dorland‘s defamatory behavior and have expressed disgust at her conduct 'l`here was no reason
for Dorland to make repeated false claims other than to damage Larson’s reputation and career.

Dorland and your office were informed on July 16, 2018 in a letter from Attorney J ames
Gregorio, that claims of defamation and interference with contractual relations would arise
should your repeated demands cause the BBF to break its contract with Larson. This is exactly
what happened.

You asked Ms. Larson to cease and desist from “further infringement” of Dorland’s
copyright to the Kidney Recipient Letter and that my client reimburse your client for her
attorney’s fees. You have failed to establish that there ever was infringement of Dorland’s
factual letter. Certainly, there is nothing in the BBF version of The Kinde.s'r that Was sent to you
that infringes your client’s Kidney Recipient Letter. The only conceivable similarity is that both
Ms. Larson’s fictitious letter within her story and Doland’s letter are about kidney
recipients This is minor similarity at best, not substantial similarity Also, as l have said
numerous times, there is no basis for Dorland to claim statutory damages or attorney’s fees under
the Copyright Act.

 

While l am amenable to serious conversations about resolving this matter, l see no reason
to do so unless the numerous allegations in my September letters to you and your client, and in
this letter are thoroughly addressed Unless you address these issues, there is nothing to discussl

V ry truly yo;:gsi_,_‘. -

ADE/d

 

 

_ _ _ _ ned OMJQ sage 5 mg H_;
Massachusetts Rules of Professional Conduct (Mass.R.Prof.C.l. Rule 4.2

Rule 4.2. Comrnunication with Person Represented by Counsel

|n representing a client, a lawyer shall not communicate about the subject of the
representation with a person the lawyer knows to be represented by another lawyer in
the matter, unless the lawyer has the consent of the other lawyerr or is authorized to do
so bylaw or a court order.

Editors' Notes
coMMENT

[4] Thls Rule does not prohibit communication with a represented person, or an
employee or agent of such a person, concerning matters outside the representation For
example, the existence of a controversy between a government agency and a private
party, or between two organizations does not prohibit a lawyer for either from
communicating with nonlawyer representatives of the other regarding a separate matter.
Nor does this Rule preclude communication with a represented person who is seeking
advice from a lawyer who is not otherwise representing a client in the matter. Parties to
a matter may communicate directly with each other, and a lawyer is not prohibited from
advising a client concerning a communication that the client is legally entitled to make.
A lawyer may not, however, make a communication prohibited by this Rule through the
acts of another. See Rule 8.4(a). A|so, a lawyer having independentjustification or
legal authorization for communicating with a represented person is permitted to
do so. For examp|e, counsel could prepare and send written default notices and
written demands required by such laws as Chapter 93A of the General Laws.

 

